Order entered April 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01096-CR

                             DIONICIO MARTINEZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75240-M

                                           ORDER
       Before the Court is appellant’s April 17, 2019 second motion for extension of time to file

appellant’s brief. The brief has been tendered with the motion. We GRANT the motion and

ORDER appellant’s brief filed as of the date of this order.

       The State’s brief shall be due THIRTY DAYS from the date of this order.


                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE